Notice to Applicant

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application
The following is a Final Office Action for Application Serial 15/325,454. In response to the Examiner’s communication dated November 06,2020, Applicant, on February 8, 2021, amended claims 29, 39, 44 and 48.  Claims 1 - 28 are cancelled.   Claims 29-48 are pending in this application and are rejected below.



Response to Amendment

The claims 29-48 are pending in this application.  Claims 1 – 28 are cancelled.

The claim 48 is rejected under 35 U.S.C. 112 (a).
 
The applicant’s amendments to claims 29-47 are persuasive. The 35 U.S.C. 112 (b) rejection for claims 29-47 are moot.

The amendments to claims 29, 39, 44 and 48 raise new issues and necessitate a new rejection under 35 U.S.C 103.  The amendments to claims 29,39,44 and 48  are not sufficient to overcome the pending 35 USC 103 rejections, see below.



Response to Arguments
Applicant’s arguments filed on February 08, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.

Response to Claim Rejection -35 U.S.C 112
On pages 16 , Applicant submits,   “even when dropping the question into a removal area in the GUI to remove it from the evaluation…. ” and “ … Reed does not teach a drag-to-delete operation ….”. On page 19, the Applicant traverses,  “… that the rejection is moot in view of the amendments… during the interview, the Examiner confirmed that amending the independent claim to recite …. would overcome the Section 112(b) rejection…..”

 The Examiner respectfully disagrees. Examiner notes that the Interview Summary, dated February 08, 2021, notes  the discussion of “ amending  the claim to reflect the functions described in the Applicant’s specification … Further consideration is required upon submission of the amended claimed”.  Although the Applicant amended independent claims 29,39 and 44, the claim 48 remains rejected under  35 U.S.CC 112 (a).

Examiner also submits the “drag to delete operation” is not claimed in the Applicant’s claims. Examiner request the Applicant provide specific support for this “drag to delete operation” in the Applicant’s specification. 


Response to Claim Rejection -35 U.S.C 103

On pages 20-24,  Applicant submits, “… The Office concedes that Markowitz does not teach the independent claim limitation "clicking on a selection mechanism that includes a list of available evaluators . . . " but asserts that this limitation is taught by Reed at FIGs. 6A-E, 7A- J, 14, and 15E-F; and paragraphs [0048] and [0064]. The Applicant respectfully disagrees. Reed does not describe any participant in its system as having any capacity to evaluate or complete an evaluation for a second entity. 5 

Examiner respectfully disagrees.  Examiner asserts Markowitz [046]-[047],[Figure 5] teaches TAMS facilitates assessments .  TAMS directs the user to the criteria they are responsible for addressing. Markowitz discloses the splash page 500 is list of modules (criteria, self assessments and response management) which the user can select to view and /or change the assessments or add assessments to tasks as maybe necessary or desired.; Markowitz  [050]-[051],   teaches the dashboard navigation selection 508 screen includes a task box 602 for each task or criteria, that is color-code, where the color green yellow, red, and white indicates an indication of the status of the task., Markowitz [Figure 5],[Figure 6]. Therefore, Markowitz provides a list that is available for the evaluators, that can be selected, to evaluate a task. Examiner asserts,  Reed FIG. 15F depicts an individual participant's view, in which they can drag their activities (clicking selection) to the shared pull plan area and link them to existing activities there, Reed [0064].;  Reed FIG. 14C depicts the addition of preceding activities assigned to various team members ( a list of members with assigned activities) , Reed [064], [Figure 14].

Examiner asserts the Applicant is arguing prior art does not teach the limitation “ ...clicking on a selection mechanism that includes a list of available evaluators ….”  and the Applicant argues the prior art of Reed does not teach “…not describe any participant in its system as having any capacity to evaluate or complete an evaluation for a second entity…”. Examiner asserts “ Reed [063]- [065] discloses pull planning layer can be updated by anyone on the project , but only deleted by customers which it is 

Examiner further asserts the claims 29, 39, and 44 were previously rejected under 35 U.S.C. 103 as obvious where, Markowitz teaches tracking project data and a list of modules for assessment.  Reed teaches collaboratively planning construction projects through an interactive program. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Markowitz to include evaluating modules based on activity status of the module/task that is selected by the customer/facilitator/ individual participant viewing the dashboard/splash page, as taught by Reed, for the benefit of showing the order of dependency between activities.

Examiner asserts  the amendments to claims 29, 39, and 44 raise new issues and necessitate a new rejection under 35 U.S.C 103.  The claims 29-48 remain rejected under 35 USC 103, see below.

Regarding dependent claim 48,   Applicant submits.,“… the office  concedes that Markowitz does not teach the dependent claim 48 limitation "dragging a first question from a layout area in a GUI and dropping the question into a removal area in the GUI to remove it from the evaluation . . . " but asserts that it is found in Reed at paragraphs [0016] and [0049], and in FIGs. 9A-9C and 10A-10C.6 The Applicant respectfully disagrees. Reed does not teach drag-and- drop to remove. Reed teaches only that a user can "delete multiple activities …” and  “… any deletion is handled by selection of a "delete" button, as seen in FIGs. 9A-9C. Accordingly, the combination of Markowitz and Reid are not sufficient to teach every limitation of claim 48. The Applicant submits that the remaining references of record do not cure the failure of Markowitz and Reed to teach this limitation….”   and “…therefore, the references of record fail to teach each limitation of dependent claims 48. No prima facie case of obviousness of claim 48 can be sustained based on these references….”

Examiner respectfully disagrees. Examiner submits, Reed discloses a pull-planning process that can be used for deleting.   Reed [064]. [Figure 15 E ] discloses  pull 
Examiner further claim 48 is amended to delete the  “…  dropping…” in one limitation clause, however, the Applicant failed to remove the “dropping it..” which is not supported in the Applicant’s specification.  Examiner request clarification of the Applicant’s argued,  “drag to delete operation”.  Therefore claims 48 remains rejected under 35 U.S.C. 103 and 35 U.S.C 112.


Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

Claim 48 recites “… dropping it at a second question in the layout area to define an new order of questions,…”.  However, Applicant’s specification does not in expressly or inherently require that “…dropping…,” as required by the claims.

In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).

For claims directed toward computer-implemented functions, like the presently claimed invention, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP 2161.01 (emphasis added). It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ 

With respect to the recitation of “…dropping it at a second question in the layout area to define an new order of questions …,” the specification does not expressly or inherently require that “dropping…”. 
In various portions of the specification, the specification discusses “drop-down menus” and “by dragging the heading or question from the layout area 632 to a removal area 650. However, it should be understood that other mechanisms for deleting a heading or a question could be used (e.g., right-clicking and choosing delete,; however, this disclosure does not require that dropping as claimed. Accordingly, although the specification discloses layout area, the specification does not expressly or inherently require “dropping it at a second position in the layout area,” as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 29-32,34-36, 39-41, 44, 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 2008/0294505 A1) in view of Reed (US 2014/0278662 A1) and Norwood (2010/0,250,322 A1).

Claims 1-28 (cancelled)

Regarding Claim 29, (Currently Amended)

Markowitz teaches:
a system for evaluating entities involved in a construction project the system comprising: a server having access to a plurality of events associated with a construction project, the plurality of events  created based on project data provided by a plurality of entities associated with the construction project during a duration of the construction project wherein the plurality of events includes completion events of the construction project and accounting events of the construction project, 



Markowitz teaches the method of evaluating the contractor performance, by the contractor, in completing each of the plurality of task  (completion of a task is an event) using the respective at least one metric, the self assessment stored in a memory of the task assessment management system that is accessible to the customer and the contractor and evaluating the contractor performance in completing each of the plurality of tasks by the customer using the respective at least one metric and the self assessment. The server system is configured to receive a plurality of tasks (events) that implement supplying the end-product to the customer, receive criteria used to evaluate the performance of a contractor in completing the plurality of tasks, and the information relating to the performance of the contractor with respect to the criteria, an assessment of the contractor performance with respect to the criteria based on the information, and a response from the contractor (entity) to the customer (entity) assessment of the contractor performance during the task, Markowitz [0006]- [007],;

Markowitz teaches TAMS provides structure and process flow designed to facilitate creation of task goals with measurement criteria, assessment of the metrics associated with each task goal, and an assessment of the achievement of the task goals in relation to an award fee (accounting), for example, a customer may request the contractor build an aircraft, Markowitz [abstract], [0025-0026].

the server being configured to communicate with a computing device over a network connection and including a processing unit configured to receive, from the computing device, configuration information selected by a first entity of the plurality of entities for a first event set and a second event set, wherein the configuration information includes   

Markowitz teaches the architecture of the TAMS system, Markowitz [Figures 1] – [Figure 2].; Markowitz  teaches the expanded block diagram of an exemplary embodiment of a server architecture of a TAMS 22.  Components in the system 22, identical to components of a system 10 (shown in Figure 1) are identified in Figure 2.  Alternatively, workstations 38, 40, and 42 are coupled to LAN 36 using an Internet link or are connected through an Intranet, Markowitz [020].

Markowitz teaches a customer generally defines an objective to support their business and looks to another business entity to supply the objective.  Once the objective is determined and transmitted to the business entity or contractor in a contractor tier (entities) 413, the contractor generates a self assessment package 414. Self assessment package 414 includes a breakdown of tasks required to meet the objective, metrics for the performance of those tasks and fee awards that are associated with achieving the metrics defined for each task. For example, some tasks may be required to be completed before the next task begins ( a first event and a second event) set . Other tasks  may be able to run concurrently with other tasks and may also be able to be worked independently of some tasks.  Markowitz,[040] –[043].

Markowitz teaches a system for managing an assessment of tasks includes a client system. The server system is configured to display information on the client system identifying the program objective to a user, receive a plurality of tasks that implement supplying the end-product to the customer (completion event), receive criteria used to evaluate the performance of a contractor  in completing the plurality of tasks, and display to the contractor and the customer information 

Markowitz teaches screen 800 which may comprise a numerical  or coded rating indicating the customer assessment of performance of the respective criteria    by Quarter, Markowitz [Figure 8], [0055.] Markowitz teaches each task is assessed periodically such as weekly, monthly, quarterly. Markowitz [027].

(i) an evaluation including multiple questions customized by the first entity of the plurality of entities …
 
Markowitz teaches each task box 602 includes an associated rating bar 606 that permits a rating of the one or more task for one or more time periods (multiple questions), Markowitz [0053],[Fig 6] and Markowitz teaches an exemplary comment disposition page 900 which are customized  by the selection and disposition of the response categories is tracked , Markowitz [0056], [Figure 9].


Markowitz does not explicitly teach:
at least in part by either dragging a question from a layout area in a GUI a removal area in the GUI to remove it from the evaluation, wherein the GUI is  updated to show the removal of the question in response to the dragging question into  the removal area, or dragging a question from a first position [[within]] in the layout area to the layout area to define a [[n]] new order of questions, wherein the GUI is updated to show the new order of questions in response to the dragging to the second position, 



at least in part by either dragging a question from a layout area in a GUI a removal area in the GUI to remove it from the evaluation, wherein the GUI is  updated to show the removal of the question in response to the dragging question into  the removal area, or dragging a question from a first position [[within]] in the layout area to the layout area to define a [[n]] new order of questions, wherein the GUI is updated to show the new order of questions in response to the dragging to the second position,  


Reed teaches a user may update the status of multiple activities at once or delete multiple activities. An embodiment of the app may also allow for ease of reorganizing activities in a project as shown in FIGS. 10A-C. For example, a user may drag and drop a single selected activity into different days, Reed [016], [0049], [Figure 9A -9C], [Figure 10 A-C].

(Dragging an activity from one day  to a second day  teaches dragging an activity from a first position to a second position.)
		
Reed [051] discloses a pull planning module or layer 165. Such a layer or module may provide for organization of the most efficient sequence of activities in a plan by working backwards from a milestone or other target completion date. The activities or tasks are defined and organized so each completion releases work for the next activity in an efficacious manner.

Reed [064], [Figure 15 E ] discloses  a facilitator view of each participant's activities and the ability to drag those activities to the shared pull plan area.; Reed [065] discloses addition of activities, and editing or adding a new activity from a list using a pull-planning process.; Reed [077] discloses arranging activities such as milestone and completion events in a chronological order , 

(Examiner asserts deleting activities and arranging activities in chronological order are new ordering. Reed teaches the pull planning layer and pull planning process. )

Markowitz teaches tracking project data and using templates.  Reed teaches collaboratively planning construction projects through an interactive program. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Markowitz to include reorganize activities adding a new predecessor activities using click function, as taught by Reed, for the benefit of showing the order of dependency between activities.


(ii) a triggering event selected by the first entity of the plurality of entities by clicking on a selection mechanism that includes a list of available triggering events,  the list of available triggering events including completion events and accounting events, 

Markowitz teaches once the objective is determined and transmitted to the business entity or contractor in a contractor tier 413.  The contractor (entity) generated self assessment package 414 includes a breakdown of tasks required to meet the objective, metrics for the performance of those tasks and fee awards that are associated with achieving the metrics defined for each task. For example, some tasks may be required to be completed (triggering event) before the next task begins. Markowitz teaches the customer may also generate an assessment package 416 that is also used to evaluate the business entity's performance with respect to completing the tasks timely and efficiently, Markowitz [041]-[042], [Figure 4].



Markowitz teaches the self assessments may be reported to the customer periodically, for example, semi-annually, quarterly, or other periodicity (triggers). Assessment status may be tracked and reported indicating a number of tasks that have been assessed. Drilling down (clicking, selection mechanism) on the number of tasks displays the unassessed tasks (list of events that may have associated triggers)., Markowitz [0054], [Figure 7].; Markowitz  teaches a screen capture of an exemplary splash page 500 for TAMS which includes at least three modules, a criteria selection 502, an assessment selection 504, a response management selection 506,that organize the functionality of TAMS 10 and a dashboard navigation selection 508, Markowitz [048], [Figure 5]. 

Examiner asserts Markowitz [046]-[047],[Figure 5] teaches TAMS facilitates assessments .  TAMS directs the user to the criteria they are responsible for addressing. Markowitz discloses the splash page 500 is list of modules (criteria, self assessments and response management) which the user can select to view and /or change the assessments or add assessments to tasks as maybe necessary or desired.; Markowitz  [050]-[051],   teaches the dashboard navigation selection 508 screen includes a task box 602 for each task or criteria, that is color-code, where the color green yellow, red, and white indicates an indication of the status of the task., Markowitz [Figure 5],[Figure 6]. Therefore, Markowitz provides a list that is available for the evaluators, that can be selected, to evaluate a task.


(Markowitz teaches a splash screen containing a list of modules that can be selected.) 

(iii) a set of one or more evaluators associated with the triggering event selected by the first entity by clicking on a selection mechanism that includes  a list …  where the selected set of evaluators for the first event set differs from the selected set of evaluators for the second event set;” 

Markowitz teaches  Figure 3 illustrates divided areas of responsibility , a division line 310 demarcates the associated organization responsibilities.  TAMS is used to asses award fee achievement for a business entity such as a contractor, customers (s) suppliers or subcontractors.  The objectives define the overall program outcome, for example, a customer (first entity) may request the contractor to build an aircraft.  The entity and customer and any subcontractors the entity may anticipate using to support the program determine the tasks that are necessary to accomplish the program.  Each task in TAMS may be assigned a responsible party (e.g., subcontractors) within the entity ( evaluators of tasks charged to direct) that is charged with directing and managing program team members and tasks associated with specific assessment criteria. The self assessment is developed 326 and provided to the customer. Each task is assessed internally either periodically such as weekly, monthly, or quarterly or continuously in real-time. The assessment periodicity is defined in and maintained using TAMS. TAMS provides the functionality for responsible parties to enter assessments assigned to them, review them internally, and then share their reviewed assessments with the customer. In the exemplary embodiment, a mid-term assessment is developed 330 by the customer. Markowitz [024] - [029], [Figure 3]

Markowitz teaches to provide the most accurate program-picture possible, customer and contractor tiers interact with each other to fulfill the complete process. The customer level first defines tasks. As the contractor is completing 

Markowitz teaches a customer generally defines an objective to support their business and looks to another business entity to supply the objective.  Once the objective is determined and transmitted to the business entity or contractor in a contractor tier 413, the contractor generates a self assessment package 414. Markowitz teaches TAMS 10 is scalable to permit repeating the basic assessment management structure over any number of subcontractors ( evaluation of subcontractor )  424 to contractor 413 ( evaluation of contractor). Each assessment process may be duplicated for any number of subcontractors in a subcontractor tier (plurality of entities, contractor and subcontractor). Users at the customer level (customer evaluator) can define tasks, evaluate contractor performance, deliver comments and assessments to the contractor users, review contractor self assessments, review customer ( customer evaluator) responses to assessments and comments, and generate customer metrics and assessment packages., Markowitz [025], [041] -[045], [Figure 4].


Markowitz teaches the self assessments may be reported to the customer periodically, for example, semi-annually, quarterly, or other periodicity (triggers). Assessment status may be tracked and reported indicating a number of tasks that have been assessed. Drilling down (clicking, selection mechanism) on the number of tasks displays the unassessed tasks (list of events that may have associated triggers)., Markowitz [0054], [Figure 7].; Markowitz  teaches a screen capture of an exemplary splash page 500 for TAMS which includes at least three modules, a criteria selection 502, an assessment selection 504, a response 

Markowitz [046]-[047],[Figure 5] teaches TAMS facilitates assessments .  TAMS directs the user to the criteria they are responsible for addressing. Markowitz discloses the splash page 500 is list of modules (criteria, self assessments and response management) which the user can select to view and /or change the assessments or add assessments to tasks as maybe necessary or desired.; Markowitz  [050]-[051],   teaches the dashboard navigation selection 508 screen includes a task box 602 for each task or criteria, that is color-code, where the color green yellow, red, and white indicates an indication of the status of the task., Markowitz [Figure 5],[Figure 6]. 

Markowitz  teaches dashboard navigation, selectable buttons for tasks needing comments, drilling down on tasks to display unassessed tasks and comments, and buttons with comment links to a comment disposition page (not shown in FIG. 8), where dispositions to customer comments are received, assigned, tracked, discharged, Markowitz [0051], [0052], [0054], [0055], [Figure 5-8].


(Markowitz teaches tiered assessments (customer, contractor, and subcontractor). Markowitz teaches periodic assessments  (monthly, semiannually, midterm). Markowitz teaches completion of a project. Markowitz teaches program team members and tasks associated with specific assessment criteria. In a tiered system the completion of a project requires assessments and self assessments at the mid-term and completion at each tier.) 

(Markowitz teaches a splash screen containing a list of modules that can be selected.) 



Although highly suggested, Markowitz does not explicitly teach:
“…  a list of available evaluators…” 

Reed teaches
“… clicking selection mechanism that includes  a list of available evaluators…”

Reed teaches users may also navigate within the app using touch or other actuation to interact with filters and sorting as shown in FIGS. 6A-E. Users may bring up the menu, select filters (clicking)  which may bring up subsequent menus, and indicate contacts ( e.g. sort team , contacts). Users may also use the app to view or edit the details of activities as shown in FIGS. 7A-J., Reed [048],[Figure 6A-E], [Figure 7A-7J].

Reed  teaches the pull planning layer 165 provides a role for a facilitator, having special privilege levels. For example, a facilitator can have full control over any activity to create/update/delete as well as delete/modify links between activities. FIG. 15E shows a facilitator view of each participant's activities and the ability to drag those activities to the shared pull plan area. FIG. 15F depicts an individual participant's view, in which they can drag their activities (clicking selection) to the shared pull plan area and link them to existing activities there, Reed [0064].;  Reed FIG. 14C depicts the addition of preceding activities assigned to various team members ( a list of members with assigned activities) , Reed [064], [Figure 14].

Markowitz teaches a drill down button to display a list of task and comments.
Reed teaches facilitator view of each participant’s activities. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Markowitz to include participant / team member activities to maximize performance for the customer at a project level.


automatically identify when the plurality of events includes the triggering event of the first event  of the event set ,  in response to the triggering event of the first event set being included in the plurality of events,

Markowitz teaches self assessment is developed 338 and transmitted to the customer assessors. TAMS automatically assimilate 340 all self assessments, customer comments, and comment responses., Markowitz [034]-[035].

Markowitz teaches the self assessments may be reported to the customer (evaluator) periodically, for example, semi-annually, quarterly, or other periodicity (triggers). Assessment status may be tracked and reported indicating a number of tasks that have been assessed. Drilling down (clicking selection mechanism) on the number of tasks displays the unassessed tasks (list of events), 
Markowitz [0054].
 
(i) automatically prompt the evaluators for the first event set, and not the evaluators for the second event set, to complete the evaluation for a second entity of the plurality of entities, and


Markowitz teaches a method of determining a contract fee award using a computer implemented task assessment management system includes generating a plurality of tasks supporting a program objective, the plurality of tasks including at least one metric that defines the performance of the task in supporting the program objective. The method also includes self evaluating the contractor performance, by the contractor , in completing each of the plurality of tasks using the respective at least one metric, the self assessment is stored in a memory of the task assessment management system that is accessible to the customer and the contractor and evaluating the contractor performance in 

Markowitz  teaches the parties both parties revise their data in the TAMS system, which is then available real-time to the other party. TAMS permits the program team to develop detailed self-assessments and provide to the customer whenever the program team elects to send the latest iteration across the firewall to customer assessors. This electronic sharing permits for more frequently updated assessments, which leads to a more complete dialogue between the customer describing what they want and the contractor describing how they will meet those customer needs. TAMS automatically assimilates 340 all the self assessments, customer comments, and comment responses from the entire period into a single package with credible data to support the contractor position. Because the data is electronically stored in TAMS, the most up-to-the-minute information can be quickly gathered and assimilated to form the best package possible. 
Markowitz  [032], [035],[038]; 

Markowitz teaches, a self-rating for the task is entered in a self rating pane 710. Self assessments are generally identified in real-time, but may only be reported to the customer periodically, for example, semi-annually, quarterly, or other periodicity. A real-time self assessment status may be tracked and reported indicating a number of tasks that have been assessed, a percentage of the tasks that are self-assessed. Drilling down on the number of tasks displays the unassessed tasks. In addition, real-time customer response status may be tracked and reported that includes a number and percent of customer comments addressed. Drilling down on the number permits viewing the comment dispositions, Markowitz [0054].

Markowitz  teaches, when a mid-term assessment is developed (a selected triggering event) and packaged with the assessments associated with a relevant task (included in the plurality of events), a response prompts (automatically) an assessment from the customer (user to complete an evaluation) to evaluate the 

(The completion or mid-term of a project or a task is a triggering event. A completion or mid-term of a project prompts the assessment. The prompting indicates an automatic action. The subcontractor is the second entity.)

Markowitz teaches:
(ii) ) present each evaluator for the first event set with a user interface for completing the evaluation that includes…

Markowitz teaches self assessment is developed 338 and transmitted to the customer assessors. TAMS automatically assimilate 340 all self assessments, customer comments, and comment responses., Markowitz [034]-[035].

Markowitz teaches the self assessments may be reported to the customer (evaluator) periodically, for example, semi-annually, quarterly, or other periodicity (triggers).

Markowitz  teaches, when a mid-term assessment is developed (a selected triggering event) and packaged with the assessments associated with a relevant task (included in the plurality of events), a response prompts (automatically) an assessment from the customer (user to complete an evaluation) to evaluate the subcontractor (second entity) from the plurality of subcontractors. The response may prompt an iterative revision of the mid-term assessment from the customer until the customer and entity are in agreement with the assessment., Markowitz [0029], [0030].


Although highly suggested, Markowitz does not explicitly teach:
“… a status bar specifying at least one of a number of evaluations pending completion … , a number of evaluations pending … , and a number of alerts …, …”


Norwood teaches:
“…  user interface …  that includes... a status bar specifying at least one of a number of evaluations pending completion by the evaluator, a number of evaluations pending review by the evaluator, and a number of alerts sent to the evaluator, …”

Norwood [Figure 6], [070] teaches a  manager’s personal to-do-list on an interface/screenshot, no workers and no comments.; Norwood [abstract] , [011] discloses and an instant update on the status of the task, which will usually contain at least a latest comment field that contains the most recent communication between the task worker and the task manager. Comment updates can also go into more depth on some of the more complex task issues that the manager or worker needs to be made aware of.; Norwood [Figure 5], [069] discloses a pull down menu, a number of key task information items,  comment field .  where the  Norwood claim 17 teaches single user interface screen further displays additional information selected from the group consisting of new tasks, new notes, worker estimated task time, worker estimated task completion date, task due date, and hours worked superimposed on said single user interface screen in the form of popup screens., Norwood [013],[claim 17], [Figure 5].


(Norwood teaches a  manager’s /evaluator’s personal to-do-list on an interface/screenshot,  with no workers and no comments  and therefore, Norwood teaches a number of evaluations (none) pending completion by the evaluator, a number of evaluations (none) pending review by the evaluator.)

Markowitz teaches a drill down button to display a list of tasks and comments.
Reed teaches facilitator view of each participant’s activities. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Markowitz to include participant/team member activities to maximize performance for the customer at a project level. Norwood teaches a count/number of actions required by the evaluators/user. It would have been obvious prior to the effective date of the invention to combine list of participants activities, as taught by Markowitz and Reed with the number of actions, such as evaluations, pending a review, as taught by Norwood,  to improve the user’s overview , for example, status of various tasks that were assigned ,. Norwood [010].


(iii) receive [[the]] a completed evaluation  completed by the evaluators for the first event set at least in part by clicking on a selection mechanism associated with completing the evaluation, and ;

Markowitz teaches the TAMS system automatically assimilates 340 all the assessments, customer comments,  from the entire period into a single package to support the contractor position. Markowitz [0035],; Markowitz  teaches the customer may also generate an assessment package 416 that is also used to evaluate the business entity's performance with respect to completing the tasks timely and efficiently., Markowitz [042]- [043].
Markowitz teaches an assessment selection 504 provides a framework in which assessment of tasks can be developed and/or collaborated, Markowitz [048] . Markowitz teaches customer-assigned tasks such as those found in the award-fee 

Markowitz [056], [Figure 9] teaches comment disposition page 900, the comment may be determined to be actionable;  Markowitz [057], [Figure 10] teaches an actionable comment plan .; Markowitz [054],[Figure 7] teaches drilldown on a number of displays; Markowitz [055], [Figure 8] teaches a disposition button.

(Markowitz teaches user computer buttons on the   interfaces/dashboard (e.g.,  selectable links, disposition button, drilldown).


and make an aggregation of the completed evaluation available to the first entity, the second entity, and a third entity of the plurality of entities 

Markowitz teaches TAMS 10 is scalable to permit repeating the basic assessment management structure over any number of subcontractors ( evaluation of subcontractor )  424 to contractor 413 ( evaluation of contractor). Each assessment process may be duplicated for any number of subcontractors in a subcontractor tier (plurality of entities, contractor and subcontractor). Users at the customer level (customer evaluator) can define tasks, evaluate contractor performance, deliver comments and assessments to the contractor users, review contractor self assessments, review customer ( customer evaluator) responses to 


Markowitz  teaches the TAMS system automatically assimilates 340 all the assessments, customer comments,  from the entire period into a single package to support the contractor position. The package permits the program team to prepare for a joint meeting with the customer or to provide the customer with the package, when the customer elects to hold a closed session Markowitz [0035],  .; Markowitz  FIG. 4 is a data flow diagram of an exemplary embodiment of TAMS illustrating a tiered architecture 400 of the system. Markowitz [0045-0046] teaches TAMS 10 is scalable to permit repeating the basic assessment management structure over any number of subcontractors 424  to contractor 413. Users at this level can perform self assessments, respond to comments, generate and track corrective action plans, submit self assessments and/or comment responses to the customer, and generate contractor metrics and assessment packages., Markowitz [0039], [Figure 4].


(The assimilation is the aggregation of data. TAMS is scalable and tiered. The first entity could be the customer tier, the second entity could be the contractor tier, the third entity could be the third tier. The tiers start with the scaled the defined entity defined as the customer, first entity.)



Regarding Claim 30, (Previously Presented)

The system of claim 29, wherein the processing unit is further configured to 
receive a second triggering event selected by the first entity, wherein the second triggering event includes a manual request for an evaluation, a completion percentage of the construction project, a calendar event, a phase in the construction project, or a field issue. 

Markowitz teaches, the customer and contractor on the same TAMS, any assessment and corrective action plan can be generated and provided to the customer through electronic data sharing. The customer and contractor tiers interact with each other to fulfill the complete process. The customer level first defines tasks. As the contractor is completing the tasks (trigger), they perform self assessments and the customer evaluates the contractor's performance. The contractor then uses TAMS 10 to present its self assessments to the customer, so the customer can use the self assessments to arrive at a more accurate assessment. At every step TAMS 10 generates metrics and other calculations so that an up-to date- high-level progress report is always available., Markowitz [0038], [058].

Markowitz teaches TAMS 10 is scalable to permit repeating the basic assessment management structure over any number of sub-contractors 424 to contractor 413. Each assessment process may be duplicated for any number of subcontractors in a subcontractor tier. The customer or Upper Tier is used by the customer to access TAMS 10. Users at the customer level can define tasks, evaluate contractor performance, deliver comments and assessments to the contractor users, review contractor self assessments, review customer responses to assessments and comments, and generate customer metrics and assessment packages, Markowitz [045]

(Markowitz teaches a manual request for an evaluation, a completion percentage of the construction project, a phase in the construction project.) 



Regarding Claim 31, (Previously Presented)

The system of claim 29, wherein the processing unit is further configured to receive a plurality of contracts selected by the first entity and associated with the selected triggering event, wherein the processing unit is configured to automatically prompt the user to complete the evaluation by automatically prompting the user to complete the evaluation when the plurality of events includes the selected triggering event associated with one of the plurality of contracts. 

Markowitz, teaches , a method of determining a contract fee award using a computer implemented task assessment management system includes generating a plurality of tasks supporting a program objective, the plurality of tasks including at least one metric that defines the performance of the task in supporting the program objective, the plurality of tasks stored in a database of the task assessment management system, the database being accessible to the customer and the contractor. Markowitz [008],; 

Markowitz teaches the Figure 3, a flow chart of a method of task assessment management.  The TAMS system receives a plurality of tasks to be completed by subcontractors created by the contractor and associated with task goals, Markowitz [0024-0025].  

Markowitz teaches an example of an selected triggering event prompting an assessment.  A mid-term assessment is developed 330 by the customer. In some cases the entity is a customer to the subcontractors and the entity would be evaluating the subcontractor's performance in this step. Self assessments and comments are stored electronically and are packaged together and parsed to generate a midterm assessment at any point in the process timeline., Markowitz [0029 -0030].

(The contractor is the first entity. The contractor requires the assessment of the subcontractor at the midterm of a project phase.  The selected triggering event is the midterm. The contractor and/or subcontractor work that is being assessed is on contract.) 




Regarding Claim 32, (Previously Presented)

The system of claim 29, wherein the processing unit is further configured to receive a plurality of evaluators selected by the first entity and associated with the selected triggering event, wherein the processing unit is configured to prompt the user to complete the evaluation by prompting each of the plurality of evaluators to complete the evaluation. 

Markowitz  teaches, a method of determining a contract fee award using a computer implemented task assessment management system includes generating a plurality of tasks supporting a program objective, the plurality of tasks including at least one metric that defines the performance of the task in supporting the program objective, the plurality of tasks stored in a database of the task assessment management system, the database being accessible to the customer and the contractor. Markowitz [008],; 

Markowitz teaches each task in TAMS may be assigned a responsible party within the entity that is charged with directing and managing program team members and tasks associated with specific assessment criteria. Additionally, the responsible party permits the tasks and all associated assessments. A self assessment is developed 326 and provided to the customer. Each task is 

(The TAMS system is accessible by the entities: customer, contractor, and subcontractor.  Each of the entities are prompted to complete evaluations at trigger events. The contractor is the first entity. The periodic assessment are a type of trigger event. Similarly, a midterm assessment is a triggered event.) 



Regarding Claim 34, (Previously Presented)

The system of claim 29, wherein the processing unit is further configured to receive a template selected by the first entity and associated with the selected triggering event and wherein the processing unit is configured to automatically prompt the user to complete the evaluation by displaying an evaluation form based on the template to the user.

Markowitz teaches FIG. 6 is a screen capture of dashboard navigation selection 508 (shown in FIG. 5.) dashboard navigation selection 508 screen includes a task box 602 for each task or criteria. Each task box 602 is colored-coded to provide a user an indication of the status of the task. When a comment or entry for which a response is needed is entered for a task, a comment button 604 is displayed overlaid on a portion of task box 602. Each comment button 604 is also color-coded to provide a user an indication that information and/or a response may be due for that task. For example, an entered comment may have a predetermined response time associated with the particular class of comment. Markowitz [0051-0052], [Figure 6]; Markowitz teaches  FIG. 9 is a screen capture of an exemplary comment disposition page 900 in accordance with an embodiment. If the comment is determined to be non-actionable 904, the comment will be documented and tracked for future use in preparing response to an assessment or a final report at program completion. …user is prompted to fill out color-coded comment boxes (template) and Comment disposition page 900 permits entry of a preliminary disposition of the customer comment…”. Markowitz [0056],[Figure 9] 

(Markowitz teaches completing the assessment by filling out the dashboard (e.g., color-coded comment  boxes. )


Regarding Claim 35, (Previously Presented)

The system of claim 29, wherein the processing unit is further configured to display a user interface that provides a graphical representation of  number of evaluations  initiated  for the selected triggering event and a status of the evaluations  initiated for the selected triggering event. 

Markowitz  teaches  a screen capture of an exemplary self assessment screen.  A real-time self assessments (evaluations) status may be tracked and reported indicating the number of tasks that have been assessed, a percentage of the task that are self assessed. Drilling down on the number of tasks displays the unassessed tasks.  Figure 8 is a screen capture showing the comment dispositions. The dispositions to customer comments are received, assigned, tracked, discharged., Markowitz [0054-0055], [Figure 7- Figure 8]

Markowitz  teaches FIG. 6 is a screen capture of dashboard navigation selection 508 (shown in FIG. 5.) dashboard navigation selection 508 screen includes a task box 602 for each task or criteria., Markowitz [0051-0052]


Regarding Claim 36, (Previously Presented)

Markowitz teaches:
The system of claim 29, “wherein the processing unit is further configured to display a report including an overall rating  for each of a second plurality of entities included in the first plurality of entities based on a plurality of completed evaluations received by the processing unit including the completed evaluation.”

Markowitz teaches customer assigned task such as those found in award fee criteria and provides an accurately detailed program-level report on a contractor’s and subcontractor’s progress toward meeting –assigned tasks., Markowitz [050]. Markowitz teaches a final rating indicates the completion of a task, Markowitz [053]. Markowitz teaches a screen capture of an exemplary self assessment screen.  A real-time self assessments (evaluations) status may be tracked and reported indicating the number of tasks that have been assessed, a percentage of the task that are self assessed. Drilling down on the number of tasks displays the 

Markowitz teaches, TAMS provides project-level visibility towards the completions of assigned task, from the vantage point of the customers and the contractor. TAMS aids in the task assessment in projects that have multi-tier contractors.  Each subcontract can also have insight into its own performance assessments to its customer (contractor), Markowitz [058]

(Markowitz teaches a program level report assessing the tasks. Markowitz teaches an award fee of for task completed.  An award fee at the program level is an overall rating.)



Regarding Claim 39, (Currently Amended)

Markowitz teaches: 
A computer-implemented method for evaluating entities involved in a construction project performed by a computing device, the method comprising: accessing, by a processor of the computing device, a plurality of events associated with a construction project, the plurality of events including project data provided by a plurality of entities associated with the construction project during a duration of the construction project, wherein the plurality of events includes completion events of the construction project and accounting events of the construction project, receiving, by at least the processor from a remote device, configuration information selected by a first entity of the plurality of entities for a first event set and a second event set, wherein the configuration information includes (i) an evaluation including multiple questions customized by the first entity of the plurality of entities at least in part by either dragging a question from a layout area in a GUI into a removal area in the GUI to remove it from the evaluation, wherein the GUI is updated to show the removal of the question in response to the dragging the question into the removal area, or dragging a question from a first position [[within]] in the layout area a second position in the layout area to define a[[n]] new order of questions, wherein the GUI is updated to show the new order of questions in response to the dragging to the second position, ii) a triggering event selected by the first entity of the plurality of entities by clicking on a selection mechanism that includes a list of available triggering events, the list of available triggering events including completion events and accounting events, (iii) a set of one or more evaluators associated with the triggering event selected by the first entity by clicking on a selection mechanism that includes a list of available evaluators, where the selected set of evaluators for the first event set differs from the selected set of advisors for the second event set; identifying, by at least the processor, when the plurality of events includes the triggering event of the first event set, in response to the triggering event of the first event set being included in the plurality of events, (i) generating, by at least the processor, a prompt on a display for prompting the evaluators for the first event set, and not the evaluators for the second event set to complete the evaluation for a second entity of the plurality of entities, (ii) present each evaluator for the first event set with a user interface for completing the evaluation that includes a status bar specifying at least one of a number of evaluations pending completion by the evaluator, a number of evaluations pending review by the evaluator, and a number of alerts sent to the evaluator, and (iii) receiving a completed evaluation completed by the evaluators for the first event set at least in part by clicking on a selection mechanism associated with completing the evaluation, and generating, by at least the processor, an aggregation of the completed evaluation and transmitting the aggregation to the first entity, the second entity, and a third entity of the plurality of entities..  

These claims are substantially similar to claim 29, and thus, is rejected for the reasons set forth above regarding claim 29. While claim 39 is directed to “A computer-implemented method for evaluating entities involved in a construction project performed by a computing device”, “by a processor of the computing device”, “by at least the processor from a remote device”, “a GUI ”,  “dynamically populated”, “ a selection mechanism”,  “by at least the processor”,  “ a display” Markowitz discloses the method as claimed [019] –[023] [Figure 1],[Figure 2]. Reed discloses the drag-and-drop”, Reed [064] , [Figure 14],[Figure 8A].



Regarding Claim 40, (Previously Presented)

The method of claim 39, wherein the method further comprises receiving a second triggering event selected by the first entity,  wherein the second triggering event includes a manual request for an evaluation, a completion percentage of the construction project, a calendar event, a phase in the construction project, or a field issue. 

[same as claim 30]


Regarding Claim 41, (Previously Presented)

The method of claim 39, wherein the method further comprises receiving a plurality of contracts selected by the first entity and associated with the selected triggering event, and generating a prompt on the display for prompting the user to complete the evaluation when the plurality of events includes the selected triggering event associated with one of the plurality of contracts. 

[same as claim 31]


Regarding Claim 44, (Previously Presented)

A non-transitory computer storage-medium having stored thereon instructions that when executed by at least a processor of a computing device cause the processor to: access, by the processor of the computing device, a plurality of events associated with a construction project, the plurality of events including project data provided by a plurality of entities associated with the construction project during a duration of the construction project, wherein the plurality of events includes completion events of the construction project and accounting events of the construction project, receive, by at least the processor from a remote device, configuration information selected by a first entity of the plurality of entities for a first event set and a second event set, wherein the configuration information includes (i) an evaluation including multiple questions customized by the first entity of the plurality of entities at least in part by either dragging a question from a layout area in a GUI into a removal area in the GUI to remove it from the evaluation, wherein the GUI is updated to show the  removal of the question in response to the dragging the question into the removal area, or dragging a question from a first position [[within]] in the layout area to a second position in the layout area to define a[[n]] new order of questions, wherein the GUI is updated to show the new order of questions in response to the dragging to the second position, (ii) a triggering event selected by the first entity of the plurality of entities by clicking on a selection mechanism that includes a list of available triggering events, the list of available triggering events including completion events and accounting events, (iii) a set of one or more evaluators associated with the triggering event selected by the first entity by clicking on a selection mechanism that includes a list of available evaluators, where the selected set of evaluators for the first event set differs from the selected set of advisors for the second event set; identify, by at least the processor, when the plurality of events includes the triggering event of the first event set, in response to the triggering event of the first event set being included in the plurality of events, (i) generate, by at least the processor, a prompt on a display for prompting the evaluators for the first event set, and not the evaluators for the second event set to complete the evaluation for a second entity of the plurality of entities, (ii) present each evaluator for the first event set with a user interface for completing the evaluation that includes a status bar specifying at least one of a number of evaluations pending completion by the evaluator, a number of evaluations pendinq review by the evaluator, and a number of alerts sent to the evaluator, and (iii) receive, by at least the processor, a completed evaluation completed by the evaluators for the first event set at least in part by clicking on a selection mechanism associated with completing the evaluation, and generate, by at least the processor, an aggregation of the completed evaluation and transmitting the aggregation to the first entity, the second entity, and a third entity of the plurality of entities.

These claims are substantially similar to claim 29, and thus, is rejected for the reasons set forth above regarding claim 29. While claim 44 is directed to “ a non-transitory computer storage- medium having stored thereon instructions that when executed by at least a processor of a computing device cause the processor”, “by the processor if the computing device”, “by tat least the processor from a remote device”, “a GUI”, “a selection mechanism”, “a display”, “by at least the processor” Markowitz discloses the a non-transitory computer storage- medium as claimed [019] –[023] [Figure 1],[Figure 2]. Reed discloses  the drag-and-drop” ,   Reed [064] , [Figure 14],[Figure 8A].



Regarding Claim 47,  (Previously Presented) 
The method of claim 39, further comprising: accepting an alert threshold for one question of the multiple questions of the evaluation in response to a selection of the alert threshold through a selection mechanism by the first entity, wherein the GUI is updated to show the alert threshold in response to selection of the alert threshold through the selection mechanism; 


Markowitz teaches an assessment selection 504 provides a framework in which assessment of tasks can be developed and/or collaborated, Markowitz [048] . Markowitz  teaches FIG. 6 is a screen capture of dashboard navigation selection 508 (shown in FIG. 5.) dashboard navigation selection 508 screen includes a task box 602 for each task or criteria. Each task box 602 is colored-coded to provide a user an indication of the status of the task. For example, a green color-code may indicate that the task is on-plan and/or is rated exceptional. A yellow color-code may indicate that the task is behind the activity plan and/or that a recovery plan is in place. A red color-code may indicate that the task is behind the activity plan and/or that a recovery plan is not in place or the task is not able to be aligned will the criteria. A white color-code may indicate that a particular task is awaiting authorization or is otherwise not being measured, Markowitz [0051-0052] , [Figure 6].


and in response to an answer to the one question satisfying the alert threshold, sending a notification that the alert threshold is satisfied to one or more of the first entity, the second entity, and the third entity by email.  

Markowitz teaches a user entering the comment may specify a deadline for a response. If a comment for a task is unanswered for a time period exceeding the deadline, comment button 604 may be color-coded red. An email or other communication may also be generated to alert a responsible party that the comment has gone unanswered for a period approaching and/or exceeding the associated deadline., Markowitz [052]

Reed further teaches:

“… a notification that the alert threshold is satisfied to one or more of the first entity, the second entity, and the third entity by email …”

Reed teaches the present technology allows for notification of team members when changes in the plan are determined. These notifications may take place via email or may be displayed to a user on an overview screen when signing into the web application, Reed [034].


Markowitz teaches a drill down button to display a list of task and comments.
Reed teaches facilitator view of each participant’s activities. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Markowitz to include participant / team member activities to maximize performance for the customer at a project level.



Regarding Claim 48, (Currently Amended) 

The method of claim 39, wherein the evaluation is customized 

Markowitz  teaches methods and systems for managing an assessment of tasks includes generating a program objective by a customer that defines an end-product to be supplied to the customer (e.g., a customer may request the contractor to build an aircraft), Markowitz [abstract], [026]. Markowitz teaches a data flow diagram of tiered architecture system 400.  A customer tier 410 includes an identify task assignments block 412, Markowitz,[038] –[039], [Figure 4].

Markowitz does not teach:

“… by both (i) dragging a first question from a layout area in a GUI  into a removal area in the GUI to remove it from the evaluation; and (ii) dragging a second question from a first position within in the layout area and dropping it at a second position in the layout area to define an new order of questions….”

Reed teaches:
by both (i) dragging a first question from a layout area in a GUI  into a removal area in the GUI to remove it from the evaluation; and (ii) dragging a second question from a first position within in the layout area and dropping it at a second position in the layout area to define an new order of questions.

Reed teaches a user may update the status of multiple activities at once or delete multiple activities. An embodiment of the app may also allow for ease of reorganizing activities in a project as shown in FIGS. 10A-C. For example, a user may drag and drop a single selected activity into different days, Reed [016], [0049], [Figure 9A -9C], [Figure 10 A-C].


Markowitz teaches tracking project data and using templates.  Reed teaches collaboratively planning construction projects through an interactive program. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Markowitz to include reorganize activities using a drag and drop interactive function, as taught by Reed, for the benefit of showing the order of dependency between activities.




Claim 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 2008/0294505 A1) in view of Reed (US 2014/0278662 A1) and Norwood (2010/0,250,322 A1).and in further view of Allin (US 2014/0,207,605 A1) 


Regarding Claim 45,  (Previously Presented) 

Markowitz teaches:
The method of claim 39, further comprising tracking …an evaluation…

Markowitz [0029], [0030] teaches, when a mid-term assessment is developed (a selected triggering event) and packaged with the assessments associated with a relevant task (included in the plurality of events), a response prompts (automatically) an assessment from the customer (user to complete an evaluation) to evaluate the subcontractor (second entity) from the plurality of subcontractors.

Although highly suggested, Markowitz does not explicitly teach:
“… an age of the evaluation representing a time between automatically prompting the user to complete the evaluation and receiving the completed evaluation and display the age in a user interface, wherein the generated prompt is presented among other prompts on the display in order of the age….”

Allin teaches:
“… an age of the evaluation representing a time between automatically prompting the user to complete the evaluation and receiving the completed evaluation and display the age in a user interface, wherein the generated prompt is presented among other prompts on the display in order of the age….”

Allin [Figure 8], [Column 9 lines 4- 25] teaches the notifications and action items are sent to a user when certain events occur.  Fig 8 shows a graphical user 

Markowitz teaches aggregating evaluation data to create a report. Allin teaches specifying invoices/billing and prompting the review and approval of an invoice.  It would have been obvious prior to one of ordinary skill in the art, at the time of the invention, to modify the aggregating evaluation data as taught by Markowitz with task completion and invoicing date information, as taught by Allin to improve the approval workflow of invoices.


Regarding Claim 46, (Previously Presented) 

Markowitz teaches:
The method of claim 39, wherein the triggering event …

Markowitz [0029], [0030] teaches, when a mid-term assessment is developed (a selected triggering event) and packaged with the assessments associated with a relevant task (included in the plurality of events), a response prompts (automatically) an assessment from the customer (user to complete an evaluation) to evaluate the subcontractor (second entity) from the plurality of subcontractors.

Although highly suggested, Markowitz does not explicitly teach:
“…is a marker indicating the extent to which a contract completion is completed…”

Allin explicitly teaches:
“…is a marker indicating the extent to which a contract completion is completed…”

Allin [Figure 4a], [column 5 lines 42 – 45] teaches the payment management system 100 provide contract-level percentage invoicing instead of the line-item percentage invoicing shown in table 407. To use the contract-level percentage invoicing feature.; Allin [column 6 lines 8 – 16], [Figure 4b] teaches the USER 2 changed the details of the “Glass Door - Install” entry of the invoice from 0% completed to 80% completed.  

Markowitz teaches aggregating evaluation data to create a report. Allin teaches general contractors on construction projects may have requirements to specify invoices/billing for selected subcontractors.  It would have been obvious prior to one of ordinary skill in the art, at the time of the invention, to modify the aggregating evaluation data as taught by Markowitz with contract completion data, as taught by Allin to improve the approval of invoices.



Claim 33 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 2008/0294504 A1) in view of Reed (US 2014/0,278,662 A1)  and Norwood (2010/0,250,322 A1).and in further view of  Hamilton (US 2009/0,037,869 A1) 


Regarding Claim 33, (Previously Presented)

The system of claim 29,  “wherein the processing unit is further configured to receive…selected by the first entity and associated with the selected triggering event… wherein the processing unit is further configured to automatically determine whether the completed evaluation …and, when the completed evaluation satisfies … the completed evaluation. ” 

Markowitz  teaches , “…the server (processing unit) receives from the computing device, accomplishments toward completing a task goal (triggering event) are entered by the contractor (selected by the first entity) from a dashboard navigation (list) of available tasks…” , Markowitz  [Figures 6 -7],[0007], [0051], [0054],;   
…
…

Markowitz fails to teach
“…satisfies the alert threshold… the alert threshold, automatically notify each of the plurality of alertees…

Hamilton teaches:
“…an alert threshold and a plurality of alertees… associated with the selected triggering event,  wherein the processing unit is further configured to automatically determine whether the completed evaluation satisfies  alert threshold and, when the completed evaluation satisfies the alert threshold, automatically notify each of the plurality of alertees of the completed 

Hamilton teaches product development server 120 may be configured to receive responses to development evaluation forms completed by product development team members (Step 350). Once each of the response scores for the individual performance benchmarks have been tabulated, an overall process readiness score for the development phase may be calculated. This phase readiness score may be compared with a threshold level, to determine if the particular task can proceed to the next phase of development. If the phase readiness score exceeds the threshold level, for example, project development server 120 may allow commencement of the next development phase. If, on the other hand, the 


Markowitz teaches tracking project data and using templates.  Hamilton teaches evaluating the overall status and generating a summary for subscribers. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Markowitz to include tracking the project tasks with evaluating benchmarks for determining the status of each subtask, as taught by Hamilton, for the benefit of having an accurate, up-to-date, understanding of the status of the product rollout.



Regarding Claim 43, (Previously Presented)

Markowitz teaches:
The method of claim 39, wherein the method further comprises receiving an alert threshold and a plurality of alertees selected by the first entity and associated with the selected triggering event



Markowitz [0054], [0055], teaches self assessments (evaluations) are generally identified in real-time, but may only be reported to the customer periodically, for example, semi-annually, quarterly, or other periodicity. (configured triggers) …Self-assessment status may be tracked and reported indicating a number of tasks that have been assessed, a percentage of the tasks that are self-assessed. A disposition button 806 associated with each comment links to a comment disposition page (not shown in FIG. 8), where dispositions to customer comments are received, assigned, tracked, discharged. 

(Markowitz teaches an alert threshold e.g., the customer periodically, for example, semi-annually, quarterly, or other periodicity).


Although highly suggested, Markowitz fails to explicitly teach:
“…  and automatically determine whether the completed evaluation satisfies the alert threshold when the completed evaluation satisfies the alert threshold, automatically notify each of the plurality of alertees of the completed evaluation…”

Hamilton teaches: 
“…  and automatically determine whether the completed evaluation satisfies the alert threshold when the completed evaluation satisfies the alert threshold, automatically notify each of the plurality of alertees of the completed evaluation…”

Hamilton [0039]-[0042], [Figure 3] teaches the product development process specifications may include any aspect associated with a product or solution for development and implementation by product development environment 100. For example, these specifications may include a target product release date, operational tolerances associated with the finished product, functional aspects or parameters associated with the finished product, or any other type of design requirement associated with a product or system. Once product development specifications have been received and a product development process defined, one or more product development evaluation forms may be created (Step 320). A product development manager or product development team may define performance benchmarks for measuring and/or analyzing product development processes.; Hamilton [049]-[055], [Figure 3] teaches product development server 120 may be configured to receive responses to development evaluation forms completed by product development team members (Step 350). Once each of the response scores for the individual performance benchmarks have been tabulated, an overall process readiness score for the development phase may be calculated. This phase readiness score may be compared with a threshold level, to determine if the particular task can proceed to the next phase of development. If the phase readiness score exceeds the threshold level, for example, project development server 120 may allow commencement of the next development phase. If, on the other hand, the development score is less than the threshold level, product development server 120 may require that the development process remain in the current development phase until appropriate action has been taken to ensure that the product complies with the development specifications before proceeding. Once one or more processes have been evaluated, project management server 120 may evaluate the overall status of the development project (Step 360). The status 

Markowitz teaches tracking project data and using templates.  Hamilton teaches evaluating the overall status and generating a summary for subscribers. It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the system of Markowitz to include tracking the project tasks with evaluating benchmarks for determining the status of each subtask, as taught by Hamilton, for the benefit of having an accurate, up-to-date, understanding of the status of the product rollout.


Claim 37, 38, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz (US 2008/0294504 A1) in view of  Reed (US 2014/0,278,662 A1) and Norwood (2010/0,250,322 A1). and  Gulanikar (US 2013/0339831).


Regarding Claim 37, (Previously Presented)
  
Markowitz teaches:
The system of claim 29, wherein the processing unit is further configured to receive a plurality of completed evaluations including the completed evaluation and aggregate data included in the plurality of completed evaluations to create a report graphically specifying a number of the plurality of completed evaluations, a number of alerts associated with the plurality of completed evaluations, …..



Markowitz fails to teach:
“…and an average age of the plurality of completed evaluations…”

Gulanikar teaches:
“…and an average age of the plurality of completed evaluations…”
Gulanikar  [Figure 3A, 3B], [0026] [0028], “…table illustrates project data: Task, Resource Name, Duration, Start, Finish, Predecessors Names, % Complete Project that is displayed in a first format that is arranged by project and tasks. The project data displayed in display 300 converted to a cross tabular format that is understandable by the chart object that has been selected to display the project data…” 
(The start and finish of a task teach the age of the task.)(The contractor is the first entity, the subcontractor is the second entity), and customer is the third entity.) 
Markowitz teaches aggregating evaluation data to create a report. Hamilton teaches distributing evaluations amongst teams.  It would have been obvious 


Regarding Claim 38,  (Previously Presented)

Markowitz teaches:
The system of claim 29, wherein the processing unit is further configured to … the evaluation representing the time between automatically prompting the user to complete the evaluation and receiving the completed evaluation …
 
Markowitz [0008] teaches method of determining a contract fee award using a computer implemented task assessment management system includes generating a plurality of tasks supporting a program objective.; Markowitz [0029 -0030], teaches all the information necessary to perform the assessment and develop the response is available to both parties in real-time such that communication is facilitated with respect to the timeliness of the comments and responses, time to prepare respective documents, and because the information is known to both parties during the entire term of the period. As described above, in some cases such as when the entity is a customer to the subcontractors, the subcontractors may provide a mid-term assessment response to the entity..; Markowitz [052] teaches if a comment for a task is unanswered for a time period exceeding the deadline, comment button 604 may be color-coded red.  



… track an age of …and display the age in a user interface.
 
Gulanikar further teaches:
… track an age of … display the age in a user interface  …
Gulanikar  [Figure 3A, 3B], [0026] [0028], “…table illustrates project data: Task, Resource Name, Duration, Start, Finish, Predecessors Names, % Complete Project that is displayed in a first format that is arranged by project and tasks. The project data displayed in display 300 converted to a cross tabular format that is understandable by the chart object that has been selected to display the project data…” 

Markowitz teaches aggregating evaluation data to create a report. Hamilton teaches distributing evaluations amongst teams.  It would have been obvious prior to one of ordinary skill in the art, at the time of the invention, to modify the Markowitz with the teachings of Hamilton to increase the distribution of evaluations to assure a comprehensive evaluation is completed. Gulanikar teaches project data is displayed graphically. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Markowitz to include a graphical display of the overall rating, as taught by Gulanikar, for the benefit of generating an easy to view project summary for the customer for the purposes of decision making.


Regarding Claim 42, (Previously Presented)

Markowitz teaches:
The method of claim 39, “wherein the method tracking an age of the evaluation representing a time between automatically prompting the user to complete the evaluation and receiving the completed evaluation…” 

Markowitz [0008] teaches method of determining a contract fee award using a computer implemented task assessment management system includes generating a plurality of tasks supporting a program objective.; Markowitz [0029 -0030], teaches all the information necessary to perform the assessment and develop the response is available to both parties in real-time such that communication is facilitated with respect to the timeliness of the comments and responses, time to prepare respective documents, and because the information is known to both parties during the entire term of the period. As described above, in some cases such as when the entity is a customer to the subcontractors, the subcontractors may provide a mid-term assessment response to the entity..; Markowitz [052] teaches if a comment for a task is unanswered for a time period exceeding the deadline, comment button 604 may be color-coded red.  

Although highly suggested, Markowitz does not explicitly teach:
“…and display the age in a user interface…”

Gulanikar teaches:
“…and display the age in a user interface”.

 Gulanikar  [Figure 3A, 3B], [0026] [0028], “…table illustrates project data: Task, Resource Name, Duration, Start, Finish, Predecessors Names, % Complete Project that is displayed in a first format that is arranged by project and tasks. The project data displayed in display 300 converted to a cross tabular format that is understandable by the chart object that has been selected to display the project data…” 
(The start and finish of a task teach the age of the task.)

Markowitz teaches aggregating evaluation data to create a report. Hamilton teaches distributing evaluations amongst teams.  It would have been obvious prior to one of ordinary skill in the art, at the time of the invention, to modify the .


Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Lau (US 2010/0,299,171 A1) discloses task names which are selectable. The task names are project phases. A user can toggle between summary data.; Johnson (US 2008/0114628) discloses approval processes and date by 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623